REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 7/19/2021.

Allowable Subject Matter
Claims 1-2, 4-12 and 15-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 4 and 21, the closest prior art are US 5552856 of Shiraishi et al, US 20120226480 of Berkner et al and US 20160341973 of Ida et al.

Regarding Claims 1, 4 and 21, Shiraishi teaches an imaging apparatus comprising: an imaging optical system; and an image sensor configured to photoelectrically convert an optical image formed via the imaging optical system, wherein the imaging optical system includes: an optical element having a transmittance that changes in a radial direction perpendicular to an optical axis; and a plurality of lenses including at least one lens disposed on an object side of the optical element and 
Berkner teaches an imaging apparatus comprising: an imaging optical system; and an image sensor configured to photoelectrically convert an optical image formed via the imaging optical system, wherein the imaging optical system includes: an optical element having a transmittance that changes in a radial direction perpendicular to an optical axis; and a plurality of lenses including at least one lens disposed on an object side of the optical element and at least one lens disposed on an image side of the optical element such that the optical element is disposed between the at least one lens on the object side of the optical element and the at least one lens on the image side of the optical element; wherein the transmittance of the optical element disposed between the at least one lens on the object side of the optical element and the at least one lens 
Ida teaches an imaging optical system; comprising: an optical element having a transmittance that changes in a radial direction perpendicular to an optical axis, and a plurality of lenses including at least one lens disposed on an object side of the optical element and at least one lens disposed on an image side of the optical element such that the optical element is disposed between the at least one lens on the object side of the optical element and the at least one lens on the image side of the optical element. 

But none of them teaches that:
wherein the following conditional expression is satisfied:
		0.10 < ra/rm <0.98
where T(rc) is the transmittance at the optical axis position, T(rm) is the transmittance at the first position, ra is a distance from the optical axis to a position where the transmittance of the optical element is {T(rc)-T(rm)}/2, and rm is a distance from the optical axis position to the first position; and 
wherein the following conditional expression is satisfied:

where T(rd) is the transmittance at the second position, T(rm) is the transmittance at the first position, rb is a distance from the optical axis to a position where the transmittance of the optical element is {T(rd)-T(rm)}/2, and rm is the distance from the optical axis position to the first position.

For claims 1 and 21, the prior art taken either singly or in combination fails to anticipate or fairly suggest an imaging optical system further comprising:
wherein the following conditional expression is satisfied:
		0.10 < ra/rm <0.98
where T(rc) is the transmittance at the optical axis position, T(rm) is the transmittance at the first position, ra is a distance from the optical axis to a position where the transmittance of the optical element is {T(rc)-T(rm)}/2, and rm is a distance from the optical axis position to the first position,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2, 5-12 and 15-20 are also allowed due to their dependence on claim 1.

For claim 4, the prior art taken either singly or in combination fails to anticipate or fairly suggest an imaging optical system further comprising:
wherein the following conditional expression is satisfied:
		1.04 < rb/rm < 4.5

as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872